Case: 19-15137   Date Filed: 08/17/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15137
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:18-cr-00327-SCB-AEP-8



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DEMETRIUS CHERILUS MORANCY, a.k.a. Pearl,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 17, 2020)
               Case: 19-15137     Date Filed: 08/17/2020     Page: 2 of 4



Before BRANCH, LUCK, and FAY, Circuit Judges.

PER CURIAM:

      Demetrius Morancy pleaded guilty to one count of conspiring to possess with

the intent to distribute heroin and fentanyl and eight counts of possessing with the

intent to distribute heroin and fentanyl. Morancy was sentenced to 120 months’

imprisonment followed by five years of supervised release; the district court also

imposed $900 in special assessments—$100 for each count of conviction. Morancy

argues for the first time on appeal that the district court plainly erred in imposing the

special assessments under 18 U.S.C. section 3013 because the drug offenses for

which he was convicted were not committed “against the United States” within the

meaning of the statute. We affirm.

      On October 25, 2018, a grand jury charged Morancy with: one count of

conspiring to distribute, possess with intent to distribute, manufacture, and possess

with intent to manufacture various controlled substances the use of which resulted

in the death of a person, in violation of 21 U.S.C. section 846; and eight counts of

distributing and possessing with the intent to distribute various controlled

substances, in violation of 21 U.S.C. section 841(a)(1). At his plea hearing, Morancy

pleaded guilty without a plea agreement to all nine counts as charged. Morancy

acknowledged the penalties he faced, including the imposition of a $100 special

assessment for each count.


                                           2
               Case: 19-15137     Date Filed: 08/17/2020    Page: 3 of 4



      Morancy’s presentence investigation report recommended a total guideline

range of 120 to 135 months’ imprisonment. It also noted that a special assessment

of $100 was required for each of the nine counts pursuant to 18 U.S.C. section 3013.

Morancy did not object to the presentence investigation report.

      The district court held a sentence hearing on July 16, 2019. Morancy and the

government both requested a 120-month total sentence, which the district court

imposed. The district court also imposed a $100 special assessment for each of the

nine counts. The court gave the parties a final opportunity to object to the sentence,

but neither party did.

      We ordinarily review de novo a defendant’s challenge to his sentence on legal

grounds. United States v. Proctor, 127 F.3d 1311, 1312 (11th Cir. 1997). However,

where a defendant fails to object at sentencing, we review for plain error. See United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). To prevail under plain-

error review, a defendant must show: (1) an error; (2) that the error was plain; and

(3) that the error affected his substantial rights. Id. If all three conditions are met,

we may reverse only if the error seriously affected the fairness, integrity, or public

reputation of judicial proceedings. See id.

      Morancy argues that the district court plainly erred in imposing the special

assessments under section 3013 because none of his drug offenses were committed

“against the United States” as required by the plain text of the statute. We affirm


                                           3
               Case: 19-15137     Date Filed: 08/17/2020    Page: 4 of 4



because, even if the district court erred in imposing the special assessments, its error

was not plain. “An error is not plain unless it is contrary to explicit statutory

provisions or to on-point precedent in this Court or the Supreme Court.” United

States v. Schultz, 565 F.3d 1353, 1357 (11th Cir. 2009).

      By its terms, section 3013 applies to offenses “against the United States,” but

it doesn’t define what those offenses are. As such, the text of section 3013 does not

explicitly preclude its application to Morancy’s drug offenses. Cf. United States v.

Fontenont, 611 F.3d 734, 737 (11th Cir. 2010) (finding no plain error where the

statutory text did “not compel [the defendant’s] desired interpretation” and it was

“at least plausible” to read the statute otherwise). Nor does any decision of this court

or the Supreme Court provide that section 3013 does not apply to Morancy’s drug

offenses. In fact, Morancy recognizes that the Supreme Court said section 3013

“requires a federal district court to impose a . . . special assessment for every

conviction.” Rutledge v. United States, 517 U.S. 292, 301 (1996). Morancy argues

that part of Rutledge was dicta, but “there is dicta and then there is dicta, and then

there is Supreme Court dicta.” Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir.

2006). “[D]icta from the Supreme Court is not something to be lightly cast aside.”
Id. (citation omitted). We don’t, and therefore, we do not find the district court’s

reading of section 3013 plainly erroneous.

      AFFIRMED.


                                           4